Exhibit 10.3 HECLA MINING COMPANY 2 (amended as of February 21, 2014) Section 1. Purpose; Definitions The purpose of the Plan is to give the Corporation the ability to attract, retain and motivate members of the Board of Directors, officers, employees and certain independent consultants, and to provide the Corporation, its subsidiaries and any member of a controlled group of corporations, as determined in accordance with Section 1563(a)(1), (2) and (3) of the Internal Revenue Code with respect to which the Corporation is a member, with the ability to provide incentives more directly linked to the returns to shareholders. For purposes of the Plan, the following terms are defined as set forth below: (a)
